DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest the specific combination of limitations as set forth in independent claims 1, 8, and 15. Claims 2-7, 9-14, and 16-20 are allowable due to their dependency.
The closest prior art references are Ferro et al US 20160151224 A1, hereinafter Ferro, and Gray US 6277069 B1, hereinafter Gray. 
The structure of the claimed limitations were not found in the prior art, and regarding independent claim 1, 8, and 15, Ferro and Gray do not teach the claimed: 
“locking mechanism comprising: an arm portion including a first shaft portion, a second shaft portion, and a first flange portion […] 
a channel extending from at least adjacent the first end to at least adjacent the second end along the mid-longitudinal axis, the channel receiving portions of the second shaft portion therein […]
a handle portion having a clevis portion including a first lateral portion and a second lateral portion, the first lateral portion and the second lateral portion of the handle portion being spaced apart from one another, the first lateral portion of the handle portion including a fourth aperture and a first cam surface formed thereon, and the second lateral portion of the handle portion including a fifth aperture and a second cam surface formed thereon […]
wherein the first cam surface and the second cam surface of the handle portion are contactable to at least one surface of the first flange portion, and movement of the handle portion from an unactuated position to an actuated position causes the first cam surface and the second cam surface to translate on the at least one surface, and simultaneously move the first contact surface of the first flange and the second contact surface of the second flange toward one another, and move the second shaft portion at least partially out of the channel in the first shaft portion to expand the first shaft portion”. 
While Ferro teaches a locking mechanism comprising an arm portion including first and second shaft portions with handle portion (see Figs. 1A and 1C element 520), Ferro does not teach the claimed “channel” and therefore also does not teach the claimed “the channel receiving portions of the second shaft portion therein”. Furthermore, the handle taught by Ferro (see Fig. 1C element 552) lacks the claimed “having a clevis portion including a first lateral portion and a second lateral portion, the first lateral portion and the second lateral portion of the handle portion being spaced apart from one another, the first lateral portion of the handle portion including a fourth aperture and a first cam surface formed thereon, and the second lateral portion of the handle portion including a fifth aperture and a second cam surface formed thereon”. Further, Ferro only teaches a single cam (see Fig. 4B element 592 and [0087]) but the cam taught by Ferro does not teach the claimed “movement of the handle portion from an unactuated position to an actuated position causes the first cam surface and the second cam surface to translate on the at least one surface, and simultaneously move the first contact surface of the first flange and the second contact surface of the second flange toward one another, and move the second shaft portion at least partially out of the channel in the first shaft portion to expand the first shaft portion”. 
While Gray teaches a locking mechanism comprising an arm portion including first and second shaft portions with handle portion (see Figs. 1 and 7), Gray does not teach any “channel”. Furthermore, Gray teaches “a cam 93 which is pivotably connected to the shaft 19, and a handle 95 formed integrally with the cam” ([Col. 6 lines 5-10]) and therefore does not teach the claimed “movement of the handle portion from an unactuated position to an actuated position causes the first cam surface and the second cam surface to translate” (emphasis added) because pivoting is a rotational motion and translating is a linear motion.
There is no teaching or suggestion in Ferro, Gray, or the prior art (see PTO-892) to arrive at Applicant's claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GEORGE SUN/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/28/2021